DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising claimed amendment as presented in the latest response submitted on 06/27/2022. Upon reconsideration of the claim language based on Applicant’s arguments and Applicant’s specification, it is deemed that the prior art as a whole fails to provide sufficient evidence to anticipate the subject matter. Applicant’s arguments and specification allege that in order to support the specific functionality of the restoration force generating member swinging about an imaginary axis defined to have an invariant position relative to the inertial mass there must be a very specific structural relationship between the coupling member and the guide surfaces and rolling portions. That is, these portions and the coupling member must be configured in the specific manner as disclosed in order to allow for the precise motion to occur which results in the invariant position of the imaginary axis as defined by the claim. The specification goes further to elaborate on said position where a portion of the coupling member engages the outside of one rolling section and another portion of the coupling member engages the inside of another rolling section and the guide surfaces are arranged circumferentially in a precise location of the apparatus as discussed. Therefore, simply having guide surfaces and coupling members as is shown in the prior art would be insufficient evidence to support anticipation when the claim is read more narrowly to incorporate said disclosed structure to support the particular configuration claimed for the functional recitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656